Citation Nr: 1035989	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable disability rating for abdominal 
aortic aneurysm (AAA) from August 1, 2002 to April 4, 2007, to 
include the propriety of a rating reduction from 100 percent to 
zero percent (non-compensable).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

 The Veteran had active service from May 1946 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision by which the RO granted an earlier 
effective date of May 8, 2001, for service connection for the 
Veteran's AAA.  The RO assigned a 100 percent disability rating 
effective May 8, 2001, a zero percent evaluation effective August 
1, 2002, and a 100 percent evaluation effective April 5, 2007.  
The Veteran contends that he is entitled to a 100 percent 
evaluation between August 1, 2002 and April 4, 2007 and asserts 
that a rating reduction was improper.

The procedural history of this case is rather complex.  In August 
2001, the Veteran filed a claim of service connection for 
diabetes mellitus type II and hypertension.  By rating decision 
dated in July 2002, the RO, in pertinent part, granted service 
connection for hypertension with AAA repair and assigned a 10 
percent disability rating effective July 9, 2001.

On April 5, 2007, the Veteran asked that his service-connected 
disabilities be reevaluated.

By September 2007 rating decision, the RO granted service 
connection for an AAA as a separate disability from hypertension 
and assigned it a 100 percent rating effective April 5, 2007.  In 
a November 2007 notice of disagreement, the Veteran argued that 
he was entitled to an effective date in July 2001 for the grant 
of service connection for an AAA and for the 100 percent rating.

By April 2008 rating decision, the RO assigned a 100 percent 
rating for service-connected AAA (previously rated with 
hypertension under Diagnostic Code 7101) effective May 1, 2001, a 
zero percent rating effective August 1, 2002, and a 100 percent 
rating effective April 5, 2007.  Because the full benefit sought 
on appeal regarding an earlier effective date for service 
connection was granted, that issue is no longer before the Board.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From August 1, 2002 to April 4, 2007, the Veteran's abdominal 
aortic aneurysm was greater than 5 centimeters in diameter.


CONCLUSION OF LAW

The criteria for a 100 percent rating for abdominal aortic 
aneurysm, from August 1, 2002 to April 4, 2007, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code (DC) 7110 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a 100 percent 
rating for AAA form August 1, 2002, to April 4, 2007, which 
constitutes a complete grant of the Veteran's claim.  Therefore, 
no discussion of VA's duty to notify or assist is necessary.

Aortic aneurysms are evaluated under 38 C.F.R. § 4.104, DC 7110. 
See 38 C.F.R. § 4.104, DC 7110 (2009).  This code provides that a 
60 percent rating is warranted for an aneurysm that precludes 
exertion.  The maximum schedular rating of 100 percent is 
warranted for an aneurysm that is 5 centimeters (cms.) or larger 
in diameter or is symptomatic; or for an indefinite period from 
the date of hospital admission for surgical correction, including 
any type of graft insertion.  Note (3) to this code provides that 
a 100 percent rating shall be assigned as of the date of 
admission for surgical correction and that the appropriate 
disability rating shall be determined by mandatory VA examination 
six months following discharge from the hospital.  Any change in 
evaluation based upon that or any subsequent examination is 
subject to the provisions of 38 C.F.R. § 3.105(e).  Id.

A December 2000 private ultrasound report indicates that the 
Veteran's AAA measured 5.2 cm. in length with a maximal 
intraluminal dimension of 5.2 cm.  In February 2001, the Veteran 
underwent an endograft repair of his AAA.  A December 2001 note 
states that the Veteran had a type II endoleak and that the AAA 
had not decreased in size.  A January 2002 medical record 
indicates that the Veteran underwent a successful embolization of 
his type II leak.  A January 2003 radiology report notes that the 
Veteran's AAA measured approximately 5 cms. in greatest diameter.  
A June 2003 radiology report notes that the AAA measured 4.8 cms. 
in the greatest AP dimension and 5.9 cms. in the greatest 
transverse dimension.  A February 2004 radiology report revealed 
the AAA to measure about 5 cms. AP by 6 cms. in the greatest 
transverse dimension.  The AAA was noted to be 5 to 6 cms. in 
diameter in February 2005.  A March 2006 radiology report notes 
that the Veteran had a large AAA.  A March 2007 CT scan revealed 
AAA dimensions of 5.6 x 5.0 cms.

As noted, DC 7110 provides that, six months following discharge 
from the hospital for surgical correction of an aneurysm, the 
appropriate disability rating shall be determined by mandatory VA 
examination.  Because a separate rating was not assigned for the 
Veteran's aneurysm until September 2007, however, he was not 
afforded a timely examination.  Regardless, a review of the 
radiology reports and the CT scan described above show that 
between August 1, 2002 and April 4, 2007, the Veteran's AAA 
continued to be 5 centimeters or larger in diameter even though 
he had undergone surgery.  Consequently, the Board finds that the 
Veteran's AAA met the criteria for a 100 percent rating during 
that entire time period under consideration.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 
Vet. App. 119, 126 (1999)).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 100 percent rating for abdominal aortic aneurysm 
from August 1, 2002 to April 4, 2007 is granted, subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


